McFarland, J.
The petitioner,William Nichols, asks, on a writ of habeas corpus, to be discharged, from the custody of Carl Bank, superintendent of the Preston School of Industry, situated in Amador county. He was convicted in a justice’s court of petit larceny, and, being under the age of eighteen years, the justice ad*653judged that he was a fit subject for commitment to said school, suspended judgment, and committed him to said school until he should be twenty-one years old, unless, sooner legally discharged. The commitment was approved by the superior judge of the county, as provided by section 16 of an act entitled “An act to establish a school of industry,” approved March 11, 1889, under which act the proceedings here complained of were had-(Stats. 1889, pp. 100-06.)
Petitioner assails the constitutionality of said statute mainly upon the grounds that it is unequal in its operation, because under it an adult can be punished for petit larceny by imprisonment in the county jail for only six months, while a minor may, for the same offense, be sent to said school for a much longer period; that a justice’s court has no jurisdiction in such a case to impose imprisonment for more than six months; that the statute is a special law regulating jurisdiction of a justice’s court, etc. These and similar objections to the statute are answered against petitioner’s contention by the case of Ex parte Liddell, 93 Cal. 633. That case involved the validity of the act by which the Whittier Eeform School was established (Stats. 1889, p. 111), and its provisions, so far as these questions are concerned, are similar to those of the statute here under review. In answer to similar objections there made, this court, in Bank, through Patterson, J., said: “ There can be no question as to the power of the legislature to provide for the detention and education of juvenile offenders, as it has done in this act; and the provisions of the act are not obnoxious to the criticism that it prescribes unjust or unequal penalties. It is true the term of detention at the reform school may be made greater by the judgment of the court than the term of the imprisonment in the county jail or in the state prison for the same offense would be; but it cannot be said that the punishment inflicted is greater than could be put upon an adult for the same offense. The object of the act is not punishment, but reformation, discipline, and education. (Pen. *654Code, sec. 12.) While detained for a longer period, perhaps, than he would be if sent to state prison or the county jail, the conditions surrounding the child are vastly different. He is given the opportunity and instruction to learn a trade and qualify himself for the duties of citizenship, so that at the end of his term he will go out prepared to take care of himself and those dependent upon him without the odium which attaches to an ex-convict. There is no doubt of the power of the state to make and enforce provisions for the compulsory education of all children within the state; and it is equally clear that the state may arrest the downward tendency of those who have offended against its laws and manifested a disposition to follow a criminal career, by placing them in an institution where they will receive the care, education, and discipline necessary to prepare them for honorable citizenship.”
It is contended that under a certain provision concerning the Preston school which is not contained in the act creating the Whittier school, sending the petitioner to the latter school was in fact sending him to a state prison, and thus making a felon of him, which the justice’s court had no jurisdiction to do. But this contention' cannot be maintained. The provision in question is that any boy under eighteen years old who is serving a sentence in any state prison, and who shall be deemed a fit subject for training in said school, may, upon the recommendation of the board of prison directors, and the approval of the governor, be transferred to said school, and that said boy, “ when honorably discharged from said school, as hereinbefore provided, shall be entitled to such benefits and immunities as are provided for the other inmates of the institution.” Taking a boy out of the state prison and putting him in the school, with the “benefits and immunities” of its other inmates, is certainly not turning the reform school into a state prison. It is, in fact, a commutation by the governor; and the boys thus sent to the school, if honorably discharged, are “released from all penalties and disabil-. *655ities resulting from the offenses or crimes for which they are committed.”
The petitioner is remanded and the writ dismissed.
Garoutte, J., Van Fleet, J., Harrison, J., Beatty, C. J., Temple, J., and Henshaw, J., concurred.